DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the Amendment dated April 27, 2022.  Currently, claims 1-12, and 14-29 are pending in the application.  Claims 14-18 remain withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3:  It is unclear what “distinct orientation” means.  Does it mean direction of fibers in the composite? Not all of the composite materials have fibers according to claim 2 from which this depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphey et al. (US Patent No 7,895,795) (“Murphey”).

Referring to claim 1:  Murphey teaches a plurality of elongated flange bodies (item 22) each defining first and second edges extending in parallel longitudinally along the elongated flange bodies; and at least one web region (item 21) formed from at least one conjoined portion of at least two of the plurality of elongated flange bodies; wherein each of the plurality of elongated flange bodies exhibits a curvature between the first and second edges (figure 2); and wherein the coilable flange longeron has three configurations comprising: a deployed configuration, wherein the coilable structure has a thickness greater than the thickness of the web region (figure 1C showing deployed); a flattened configuration, wherein the coilable structure has a thickness less than the thickness of the deployed configuration (figure 1c showing flattened); and a coiled configuration, wherein the flattened configuration is additionally coiled around at least one object, and wherein the length of the at least one object is in a direction transverse to the longitudinal axis of the coilable structure (figure 2). Murphey does not teach wherein each of the plurality of elongated flange bodies has a thickness of 200 pm; wherein the at least one web region has a thickness of 400 pm.  However, Murphey teaches 408 µm (figure 5).
	It would have been obvious to one of ordinary skill to choose any specific dimensions in order to meet weight and strength requirements for a specific installation.

Referring to claim 2:  Murphey teaches all the limitations of claim 1 as noted above.  Additionally, Murphey teaches the material of at least one of the plurality of elongated flange bodies is selected from the group consisting of carbon fiber, glass fiber, thermosetting plastics, and combinations thereof (col 2, lines 63-64).

Referring to claim 3:  Murphey teaches all the limitations of claim 2 as noted above.  Additionally, Murphey teaches at least one of the plurality of elongated flange bodies comprises a multi-layer composite laminate, and wherein the multi-layer composite laminate comprises at least one material layer with a distinct orientation(col 3. Lines 23-28).

Referring to claim 6:  Murphey teaches all the limitations of claim 1 as noted above.  Additionally, Murphey teaches two elongated flange bodies (item 22); and one web region (item 21) formed by the conjoined first edges of each elongated flange body; wherein the distance between the two elongated flange bodies increases between the web region and the second edges of each of the two elongated flange bodies (figure 2).

Referring to claim 8:  Murphey teaches all the limitations of claim 1 as noted above.  Additionally, Murphey teaches two elongated flange bodies (item 22); and one web region (item 21) formed by a conjoined portion of the two elongated flange bodies disposed between the first and second edges of both elongated flange bodies;  - 28 -C9-05757 wherein the distance between the two elongated flange bodies increases between both the web region and the first edges of each of the two elongated flange bodies, and the web region and the second edges of each of the two elongated flange bodies (figure 2A).

Referring to claim 9:  Murphey teaches all the limitations of claim 1 as noted above.  Additionally, Murphey teaches two elongated flange bodies; and two web regions, wherein a first web region is formed by a conjoined portion of the first edges of the two elongated flange bodies and a second web region is formed by a conjoined portion of the second edges of the two elongated flange bodies; wherein the distance between the two elongated flange bodies increases between the two web regions (figure 1B).

Referring to claim 12:  Murphey teaches all the limitations of claim 1 as noted above.  Additionally, Murphey teaches the coiled configuration is coiled around a cylinder (item 23).  Murphey does not teach the cylinder has a radius of 0.5 inches to 3 inches.  However, it would have been obvious  to one of ordinary skill to choose any specific radius that would provide compact storage without damage to the longeron.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-29 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach the web regions of longerons being joined with a temperature curable resin.  Additionally, the prior art of record does not specifically teach a longeron with a support surface that has a functional element disposed on it.  The closest prior art of record to the longeron is Murphey and the closest prior art of record to the functional element is Steele et al (US Patent No 9,004,410).  It would not have been obvious to adapt the functional element of Steele to somehow be supported by Murphey.

Response to Arguments

Applicant’s arguments, see page 10, filed April 27, 2022, with respect to the drawings have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, see pages 11-12, filed April 27, 2022, with respect to the rejection(s) of claim(s) 3-5, 7, and 19-25 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112 for claim 3 as it is again unclear based on the amendment.

Applicant's arguments filed April 27, 2022 pertaining to the art rejections of claims 1-9 and 12 have been fully considered but they are not persuasive.

Regarding claim 1:  Applicant has argued that Murphey teaches a thickness of the flattened longeron that is double that of the instant application and therefore would not be obvious to reduce its thickness to close to the instant limitations.  However, the Examiner contends that as shown in figure 3 of Murphey, the overall flattened thickness would be 0.41mm, not the thickness of each leg.  The figure refers to overall dimensions and one of ordinary skill in the art upon reviewing figure 3 would not interpret the thickness shown to be only half the thickness of the longeron in the flattened configuration.  Applicant has not pointed to a specific passage in Murphey that indicates the thickness pertains to only half of the thickness of the flattened longeron.  Therefore it would be within the scope of one of ordinary skill in the art to modify dimensions of Murphey to meet certain requirements.  Choosing a slightly smaller thickness to the longeron would not significantly alter the strength of it enough to contradict the teachings of Murphey.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635